Citation Nr: 1722583	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO. 13-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gout of the bilateral feet.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1969 to January 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a November 2009 rating decision of the RO in Pittsburgh, Pennsylvania.

In a decision dated in September 2015, the Board denied this issue. The Veteran appealed that decision to the Veterans Court. In an Order dated in August 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's September 2015 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.

In December 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for appellate action.


FINDING OF FACT

Gout of the bilateral feet is not related to service or to a service-connected disability.


CONCLUSION OF LAW

Gout of the bilateral feet was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This may be demonstrated by establishing chronicity in service or by notation in service with continuity of symptomatology after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Gout is a type of arthritis. See Dorland's Illustrated Medical Dictionary 811 (31st ed. 2007). Arthritis is included among the enumerated chronic diseases. However, the Veteran does not contend that gout was noted in service, or that it became manifest to any degree within one year of service separation, as required under those provisions. He has asserted that he was first diagnosed with gout in 2009. Accordingly, the presumptive provisions are not for application in this case. 

Consistent with the Veteran's assertions, he was not treated in service at any time for gout, and the service separation examination contained normal clinical findings for the feet and lower extremities. Post-service VA outpatient treatment records reveal diagnosis of gout and initiation of medications for treatment in June 2009. 

The Veteran's essential contention in this appeal is that his gout was caused or aggravated by his service-connected nephrolithiasis (kidney stones or calculi). It is uncontested that the Veteran has a diagnosis of gout of the bilateral feet and that service connection is in effect for nephrolithiasis. 

The Veteran has repeatedly submitted a drug warning sheet for the medication prescribed to treat his kidney stones. That warning sheet notes that the medication is used to treat gout and certain types of kidney stones. It is also used to prevent increased uric acid levels in patients receiving cancer chemotherapy. The medication works by reducing the amount of uric acid made by the body. Increased uric acid levels can cause gout and kidney problems.

The report of a VA examination dated October 2009 reveals the Veteran's account that he had experienced 5 or 6 flares of gout since June 2009. His physician was still working to get his Allopurinol and Colchicine at the right dose. The examiner opined that there is no medical evidence supporting an association between kidney stones and gout flares. The rationale was that kidney stones do not elevate uric acid levels, which is the cause of gout flares. Thus, the gout that occurred in June of 2009 is not the result of or caused by his service-connected kidney stones (VBMS record 10/16/2009). 

The report of a VA Urinary Tract Examination dated February 27, 2014, which was conducted to evaluate the Veteran's service-connected kidney stones, reveals the Veteran was experiencing no pain or voiding problems related to kidney stones, but requested that testing be done to determine if his unrelated gout was actually due to his kidney stones. The examiner commented that there is no medical evidence supporting an association between kidney stones and gout flares. Kidney stones do not elevate uric acid levels, which is the cause of gout flares. Thus, the gout that the Veteran has been diagnosed with is not the result of or caused by his service-connected kidney stones (VBMS record 04/25/2014). 

A July 26, 2016, Urology Note reveals the examiner's notation that he discussed the relationship between gout and uric acid nephrolithiasis with the Veteran. According to the examiner, the fact that the Veteran has gout and a prior elevated serum uric acid suggests that he is an overproducer (Virtual VA record 03/23/2017). 

The Board remanded the claim in December 2016 to address the inadequacy of the medical evidence, as found by the parties to the Joint Motion. As directed by the parties, the Board requested an opinion regarding secondary aggravation. 

The report of a VA examination dated January 2017 includes two opinions. First, the examiner opined that the Veteran's diagnosed gout is less likely than not (less than 50 percent probability) incurred in or caused by military service. The rationale was that the diagnosis of gout was in June 2009. The retirement examination dated November 5, 1990, is silent for a gout condition, diagnosis, or treatment. Service treatment records are silent for a gout condition, diagnosis, or treatment. 

Second, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's gout was permanently worsened beyond the natural progress of the disease by the Veteran's service-connected recurrent nephrolithiasis with urethral stricture, or medications taken to threat this condition. The examiner noted that the Veteran believes the uric acid that causes the service-connected kidney stones to crystalize is related to gout flare ups. He further believes the kidney stone crystals can be related to gout uric acid, and that the medication potassium citrate treats both his kidney stones and gout condition. The examiner noted that, per literature review, nephrolithiasis is a major complication of chronic hyperuricemia or gout. Uric acid stones are a component of the morbidity suffered by patients with gout. There are three major risk factors for uric acid nephrolithiasis: Increased uric acid excretion, Reduced urine volume, and Low urine  pH. Uric acid stone disease can occur  at any time in the course of gout, antedating gouty arthritis in up to 40 percent of patients with primary gout. In patients with gout and clinical stone disease, as in other uric acid stone formers, the primary predisposing factor is a persistently acid urine (urine pH below 5 to 5.5), which appears to reflect a relative impairment in ammonium excretion in favor of titratable acid. According to the examiner, the prevalence of clinical stone disease of any type (i.e., not limited to uric acid stones) in patients with gout was evaluated in two large cohort studies: a retrospective study from the National Health and Nutrition Examination Survey III, and a prospective report from the Health Professionals' Follow-Up Study. The overall prevalence of stone disease was 14 and 15 percent, respectively, with an odds ratio after multivariable adjustment of 1.5 and 1.9, respectively. 

Therefore, the examiner concluded that, it is less likely than not (less than 50 percent probability) that the Veteran's gout was permanently worsened beyond the natural progress of the disease by the Veteran's service-connected recurrent nephrolithiasis with urethral stricture or medications taken to threat this condition. In fact, the literature documents that gout is a risk factor for developing the uric acid stone disease of nephrolithiasis. In addition, the prescribed medication for his service-connected recurrent nephrolithiasis with urethral stricture is used to treat both conditions, to control the uric acid level, and records document the service-connected recurrent nephrolithiasis with urethral stricture is currently asymptomatic with the prescribed medication treatment and the Veteran's gout condition is currently without flare up with a normal uric acid level noted on examination.

After a review of all of the evidence, the Board finds that the Veteran's gout is not caused by or aggravated by his service-connected kidney stones. There is no medical opinion that purports to relate gout by causation or aggravation to the service-connected kidney stones. As noted by the January 2017 examiner, the drug fact sheet submitted by the Veteran does not endorse such a relationship. The Veteran's assertions are the only evidence in favor of such a relationship. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of a gout, by causation or aggravation, to medications prescribed to treat kidney stones, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires medical knowledge of the potential causes of gout, and the inherently medical question of how specific medications may have contributed to bring about or worsen kidney stones. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed gout and his service-connected kidney stones, or medication taken to treat them. 

In sum, the Board finds that, although the Veteran has kidney stones as a service-connected disability, and although he has a current diagnosis of gout of the bilateral feet, a preponderance of the evidence is against any etiologic relationship between the gout and his service-connected kidney stones.

As the only competent evidence regarding the essential element of a nexus between the current disorder and a service-connected disability finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for gout of bilateral feet is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in October 2009 and January 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

In the August 2016 Joint Motion, the parties stipulated that the Board relied on an inadequate medical opinion in denying this claim, as the October 2009 opinion did not address secondary aggravation, which is the Veteran's assertion regarding the etiology of his gout. The parties agreed that a new examination and opinion was necessary. The parties found no other errors with the Board's September 2015 decision. On Remand from the Board, VA obtained such an opinion in January 2017 which addresses secondary aggravation.

As noted, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining a VA examination and medical opinion addressing whether the Veteran's gout was permanently worsened beyond the natural progress of the disease by the Veteran's service-connected nephrolithiasis with urethral stricture or medications taken in treatment thereof. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 


ORDER

Service connection for gout of the bilateral feet is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


